DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to communications filed on January 11, 2021.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of new ground(s) of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Ho (US 2009/0036102 A1).

Regarding claim 1, Ho teaches a method comprising detecting a plurality of change events on the data container (i.e., Changes in a context are expressed as change events 230 (context variables 215 within context model 205); [0054]).

	Ho teaches selecting the data container to monitor for changes made thereto based on data container being specified in a monitoring template of the installed application (i.e., changes in a context are expressed as change events 230 (context variables 215 within context model 205) and can be caused by changes occurring within the enterprise such as changes in data on enterprise server 122, execution of business processes, or other change events 230. Change events 230 are reported to event engine 250 which notifies context Server 110 to update the corresponding context model 205; [0054]).
	Ho teaches transforming the plurality of change events into a single normalized event (i.e., The active state is the normal operating state of the context. In this state, the context will receive and process input events 362 to update its context variables 215. In addition, the context will raise change events 230 and state events 358 to trigger subscribed consumers to perform their action; [0069]).
	Ho teach processing the single normalized event (i.e., Input events 362 are shared by many simple variables 778. For example, five simple variables 778 from different context models 205 can reference a single input event 362 such as a polling event; [0093]).

Regarding claim 2, Ho teaches wherein the plurality of change events occur during a defined period of time (i.e., Relevant data and notifications must be provided at the appropriate time to mobile devices enabling mobile users to make time sensitive business decisions. This is because mobile users oftentimes do not know when and what subset of data is needed as they are not aware of the situation or `context` they are currently in; [0007]).

Regarding claim 3, Ho teaches wherein the defined period of time is two milliseconds (i.e., Dataset 290 has an identifier with a timestamp, thus dataset 290 is named and versioned and can be defined within two milliseconds).

Regarding claim 4, Ho teaches caching the template in system memory of a monitored machine executing the application (i.e., According to one embodiment, context server 110 may retain or cache a deleted context for an undetermined period of time. In another embodiment, the amount of time a deleted context is retained is a tunable parameter entered by an administrator; [0071]).

Regarding claim 5, Ho teaches issuing a changed event upon transforming the plurality of change events (i.e., by default, raise a change event whenever its value/vector of values changes. There is an option, propagate-change, to control this behavior. When set to false, the variable will not raise a change event. When any one of the context variables raises a change event, the context model will also raise a change event. In order to allow the context model to control this behavior, the context model 
Regarding claim 6, Ho teaches wherein issuing the change event includes an ID of the application and paths to files in the data container (i.e., Change events 230 can also be caused by a mobile device/user combination 295 triggering a change in context through user actions within applications running on mobile device 160, natural language commands/queries through messaging or short messaging service (SMS), and device sensor readings; [0055]).

Regarding claim 7, Ho teaches wherein each of the plurality of change events are relating to effectively the same change (i.e., Change events 230 can also be caused by a mobile device/user combination 295 triggering a change in context through user actions within applications running on mobile device 160, natural language commands/queries through messaging or short messaging service (SMS), and device sensor readings; [0055]).

Regarding claims 8-20. Claims 8-20 are essentially the same as claims 1-7 above and rejected for the same reasons as applied hereinabove.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        2/12/2021